Citation Nr: 0832286	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  03-34 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than July 23, 
1999, for the grant of service connection for a left shoulder 
disability.

2.  Entitlement to an effective date earlier than July 23, 
1999, for the award of a total disability rating based upon 
individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Fennie Loretta Fiddler, 
Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to November 
1945.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which granted an effective date of July 
23, 1999, for the award of a 30 percent rating for the 
veteran's service-connected left shoulder disability and 
granted an effective date of July 23, 1999, for a TDIU 
rating.  In May 2006, the veteran testified before the Board 
at a hearing that was held at the RO.  The Board remanded the 
claims for additional development in July 2006 and May 2008.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

The Board finds that further development is needed prior to 
disposition of the claims.

At the time of the July 2006 Board decision, the RO had not 
specifically considered the veteran's claim of clear and 
unmistakable error in the October 2002 rating decision.  The 
Board found that the issues of entitlement to an effective 
date earlier than July 23, 1999, for service connection for a 
left shoulder disability, and entitlement to an effective 
date earlier than July 23, 1999, for the award of a TDIU 
ratings were inextricably intertwined with the issue of 
whether there was clear and unmistakable error in the October 
2002 RO decision.  The appropriate remedy where a pending 
claim is inextricably intertwined with a claim currently on 
appeal is to remand the claim on appeal pending the 
adjudication of the inextricably intertwined claim.  Harris 
v. Derwinksi, 1 Vet. App. 180 (1991).  The claims were 
accordingly remanded in July 2006 and May 2008 for the 
purpose of adjudication of the intertwined issues.

The development undertaken with regard to these claims since 
the July 2006 and May 2008 remands still remains unclear.  If 
the development instructed by the Board in July 2006 and May 
2008 has not yet been completed, the RO should adjudicate the 
issue of whether there was clear and unmistakable error in an 
October 2002 rating decision that granted an earlier 
effective date of July 23, 1999, for the award of the 30 
percent rating for the veteran's service-connected left 
shoulder disability, and granted an earlier effective date of 
July 23, 1999, for the TDIU rating.  Additionally, the RO 
should readjudicate the issues of entitlement to an effective 
date earlier than July 23, 1999, for the grant of service 
connection for a left shoulder disability and entitlement to 
an effective date earlier than July 23, 1999, for the award 
of a TDIU rating.   38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007), Stegall v. West, 11 Vet. App. 268 
(1998).

Accordingly, the case is REMANDED for the following action:

1.  If proper notice as to the claims 
pertaining to clear and unmistakable error 
in the October 2002 rating decision has 
not yet been sent to the veteran, ensure 
that the notification requirements set 
forth at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159 are fully satisfied as to those 
issues.

2.  Then adjudicate the issue of whether 
there was clear and unmistakable error in 
an October 2002 RO decision that granted 
an effective date of July 23, 1999, for 
the award of the 30 percent rating for the 
veteran's service-connected left shoulder 
disability, and granted an effective date 
of July 23, 1999, for a TDIU rating.  The 
veteran should be notified of any decision 
and of his appellate rights.  If a timely 
notice of disagreement is filed, the 
veteran should be furnished a statement of 
the case and provided the requisite period 
of time for a response.

3.  Then readjudicate the issues on 
appeal.  If the decision remains adverse 
to the veteran, issue a supplemental 
statement of the case and allow the 
applicable period of time for the 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

